DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The cancellation of Claim 19, filed 1/25/2021, are acknowledged and accepted. 

Response to Arguments
Applicant’s arguments, see Pages 5-6 filed 1/25/2021, with respect to Claim 19 have been fully considered and are persuasive.  The 35 USC § 101 of Claim 19 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 5-18 are allowed. 
The following is a statement of reasons for the indication of a1lowable subject matter:  
With respect to Claim 1, while Kasamatsu (US 9,407,799) in view of Yusuke et al., (WO 2015056470A1) disclose “a driving control apparatus (Figure 1) comprising: an acquiring unit (4, Figure 1; see also column 4, lines 42-47) to acquire a detection signal (AF position sensor (i.e., magnetic sensor) for autofocus that detects a magnetic field that is changed according to the movement of the permanent magnet in the optical axis direction to detect the position of the lens) depending on a position of a lens of an optical module (lens 1, Figure 1); a driving control unit (3, Figure 1) to generate a driving signal to move the lens to a target position (column 5, lines 26-27) in a focus control (AF is autofocus, column 5, lines 26-27) or a vibration reduction control based on the detection signal;” and Yusuke et al., disclose “an oscillation detecting unit (70, Figure 1) to detect oscillation in a signal (actuator drive control device 70 includes a signal detection unit 40, Embodiment 1, paragraph 1) on a signal path of the driving signal (signal generated by 41);” Kasamatsu in view of Yusuke et al., fail to teach or suggest the aforementioned combination further comprising “an output terminal through which the driving signal generated by the driving control unit is output; an oscillation detecting unit to detect oscillation at an object point on a signal path of the driving signal between the driving control unit and the output terminal, whether the driving signal is oscillating or not.”
With respect to claims 5-17, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to Claim 18, Kasamatsu discloses “a driving control method (Figure 1) comprising: acquiring a detection signal (AF position sensor (i.e., magnetic sensor) for autofocus that detects a magnetic field that is changed according to the movement of the permanent magnet in the optical axis direction to detect the position of the lens) depending on a position of a lens (lens 1, Figure 1) of an optical module (image stabilization mechanism, abstract); generating a driving signal to move the lens to a target position (column 5, lines 26-27) in a focus control (AF is autofocus, column 5, lines 26-27) or a vibration reduction control based on the detection signal;” and Yusuke et al., disclose “an oscillation detecting unit (70, Figure 1) to detect oscillation in a signal (actuator drive control device 70 includes a signal detection unit 40, Embodiment 1, paragraph 1) on a signal path of the driving signal (signal generated by 41);” Kasamatsu in view of Yusuke et al., fail to teach or suggest the aforementioned combination further comprising “an output terminal through which the driving signal generated by the driving control unit is output; an oscillation detecting unit to detect oscillation at an object point on a signal path of the driving signal between the driving control unit and the output terminal, whether the driving signal is oscillating or not.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872